Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "in a vicinity" in claims 1, 7, and 11 is a relative term which renders the claim indefinite.  The term "in a vicinity of the user" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, are 5 feet, 50 feet, 2 miles, etc. considered to be "in a vicinity of the user"?
Any claim not specifically addressed under 112(b) is rejected as being dependent on a claim rejected under 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

 Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1 - 6 are drawn to a method for recommending a medical procedure, which is within the four statutory categories (i.e., a process). Claims 7 - 10 are drawn to a system for recommending a medical procedure, which is within the four statutory categories (i.e., machine). Claims 11 - 20 are drawn to a computer readable storage medium comprising instructions which when executed by a processor cause a machine to implement a method for recommending a medical procedure, which is within the four statutory categories (i.e., a manufacture). Examiner notes that claims 11-20 which recite a computer readable storage medium are not interpreted as reciting “transitory signals per se” because they are explicitly disclosed as not being covered by a computer readable storage medium. See Applicant’s originally filed Specification [0134].
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
claim 7 recites:
7. A system comprising: 
a memory storing program instructions; and 
a processor, wherein the processor is configured to execute the program instructions to perform a method comprising: 
receiving, by a processor, medical data associated with a user;
identifying, by the processor, a medical condition of the user based on the medical data;
receiving object data of a plurality of objects in a vicinity of the user;
analyzing the object data to determine an identity and characteristics of each object of the plurality of objects;
comparing the plurality of objects to medical tools in a medical database using the characteristics within the object data;
identifying a subset of objects of the plurality of objects that match to respective medical tools within the medical database;
identifying a medical procedure utilizing at least one object of the subset of objects to address the medical condition; and 
transmitting a recommendation that the medical procedure should be used to address the medical condition using the at least one object.

The Examiner submits that the foregoing underlined limitations constitute: (a) “a mental process” because identifying a medical condition of a patient, analyzing objects in the vicinity of the patient to identify them and characteristics about them, comparing the objects to medical 1 but for the recitation of generic computer components (i.e. a processor, memory, and a database).  Any limitations not identified above as part of the mental process/certain method of organizing human activity are deemed “additional elements” and will be discussed in further detail below.
Accordingly, claim 7 describes at least one abstract idea.
Furthermore, the abstract idea for Claim 1 is identical as the abstract idea for Claim 7, because the only difference between Claims 1 and 7 is that Claim 1 recites a method, whereas Claim 7 recites a system with a memory, which as discussed below is deemed to merely be an “additional element”. Furthermore, the abstract idea for Claim 11 is identical as the abstract idea for Claim 7, because the only difference between Claims 11 and 7 is that Claim 7 recites a system, whereas Claim 11 recites a computer program product. 
Dependent claims 2-6, 8-10, and 12-20 include other limitations for example claims 2, 3, 12, and 13 recite further details as to how the medical condition is identified, i.e., via a supervised machine learning algorithm built using training data or based on a number of  claims 4, 5, 14, and 15 recite further details as to how objects are identified, i.e., using a region-based neural network and the characteristics of each object are determined by referencing attributes within an ontology, claims 6 and 16 recite further details as to how the subset of objects are determined, i.e., based on shared characteristics within an ontology, claims 8 and 17 recite further details as to how the medical procedure is identified, i.e., by parsing keywords describing the medical condition, claims 9 and 18 recite that a further determination is made that the medical procedure requires additional medical tool(s) by prompting the user to provide additional object data, receiving the additional object data, matching objects within the additional object data to medical tools within a medical database, and determining, based on the matching, that the medical procedure can be completed using at least one object within the additional object data, claims 10 and 19 recite further details as to how the recommendation is transmitted, i.e., within a formatted document including images and step by step instructions, claim 20 recites that the program instructions are downloaded to the computer readable storage medium from a distributed data processing system; but these only serve to further limit the abstract idea, and hence are nonetheless directed toward fundamentally the same abstract idea(s) as independent claims 1, 7, and 11.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a 
In the present case, claims 1 - 20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”), amount to no more than a recitation of:
7. A system comprising: 
a memory storing program instructions (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)); and 
a processor, wherein the processor is configured to execute the program instructions to perform a method (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) comprising: 
receiving, by a processor, medical data associated with a user (apply it/use computer as tool/equivalent - see MPEP 2106.05(f)) (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)) (general linking use to field of use - see MPEP 2106.05(h));
identifying, by the processor, a medical condition of the user based on the medical data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
receiving object data of a plurality of objects in a vicinity of the user (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3));
analyzing the object data to determine an identity and characteristics of each object of the plurality of objects;
comparing the plurality of objects to medical tools in a medical database using the characteristics within the object data (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
identifying a subset of objects of the plurality of objects that match to respective medical tools within the medical database (apply it/use computer as tool/equivalent - see MPEP 2106.05(f));
identifying a medical procedure utilizing at least one object of the subset of objects to address the medical condition; and 
transmitting a recommendation that the medical procedure should be used to address the medical condition using the at least one object (insignificant extra-solution activity - see MPEP 2106.05(g) – Symantec, 838 F.3d at 1321 & MPEP 2106.05(g)(3)).

Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a medical condition of a patient, analyzing objects in the vicinity of the patient to identify them and characteristics about them, comparing the objects to medical tools, 
A commonplace business method or mathematical algorithm being applied on a  general purpose computer, e.g., see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations on a general purpose computer, e.g., see [0020]-[0031] and [0100]-[0108] of Applicant’s originally filed Specification disclose that the claimed invention is to be performed utilizing a general purpose computer (including the claimed processor, memory, and database) and nothing beyond that; 
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving medical and object data and data output by outputting/transmitting a recommendation; similarly, claims 9 and 18 recite the additional element of data gathering by receiving additional object data; further claim 20 merely adds the additional element of storing instructions in a database – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a processor, medical data associated with a user”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h).

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as “significantly more.” Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of:
Well-understood, routine, conventional activities previously known to the industry: 
Generic computer structure (processor, memory, and database) that serves to perform generic computer functions that serve to merely link the abstract idea to a particular technological environment (i.e., see [0020]-[0031] and [0100]-[0108] of Applicant’s originally filed specification) – e.g., Applicant’s specification [0020]-[0021] discloses that the disclosure is performed by the computing environment including devices 105 and/or server 135 which are further defined as “devices 105 and/or the server 135 can be servers, desktops, laptops, or hand-held devices” which discloses 
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f) – similarly, the current invention merely adds the words “apply it” to the abstract idea of identifying a medical condition of a patient, analyzing objects in the vicinity of the patient to identify them and characteristics about them, comparing the objects to medical tools, identifying a subset of the identified objects as matching a set of medical tools, identifying a procedure utilizing the identified objects by utilizing a general purpose processor, memory, and database;
Adding insignificant extra-solution activity to the judicial exception such as data gathering by receiving medical and object data and data output by outputting/transmitting a recommendation; similarly, claims 9 and 18 recite the additional element of data gathering by receiving additional object data; further claim 20 merely adds the additional element of storing instructions in a database – see MPEP 2106.05(g); 
MPEP 2106.05(d)(II) and Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 recognize that receiving and transmitting, i.e., 
MPEP 2106.05(d)(II) and Versata Dev. Group, Inc. v. SAP Am., Inc., 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) recognize that storing and retrieving information in memory is well understood, routine, and conventional activities.  
Generally linking the use of the judicial exception to a particular technological environment or field of use – for example, the recitation of “receiving, by a processor, medical data associated with a user”, which amounts to limiting the abstract idea to the field of Healthcare/the environment of computers – see MPEP 2106.05(h);
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g., see FairWarning v. Latric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer by utilizing processor, memory, and database; 
The dependent claims 2-6, 8-10, and 12-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: dependent claims 2, 3, 12, and 13 recite further details as to how the medical condition is identified, i.e., via a supervised machine learning algorithm built using training data or based on a number of matching characteristics between the medical condition and a known medical condition, claims 4, 5, 14, and 15 recite further details as to how objects are identified, i.e., using a region-based neural network and the characteristics of each object are determined by referencing attributes claims 6 and 16 recite further details as to how the subset of objects are determined, i.e., based on shared characteristics within an ontology, claims 8 and 17 recite further details as to how the medical procedure is identified, i.e., by parsing keywords describing the medical condition, claims 9 and 18 recite that a further determination is made that the medical procedure requires additional medical tool(s) by prompting the user to provide additional object data, receiving the additional object data, matching objects within the additional object data to medical tools within a medical database, and determining, based on the matching, that the medical procedure can be completed using at least one object within the additional object data, claims 10 and 19 recite further details as to how the recommendation is transmitted, i.e., within a formatted document including images and step by step instructions, claim 20 recites that the program instructions are downloaded to the computer readable storage medium from a distributed data processing system; but none of these functions are deemed significantly more than the abstract idea because, as stated above, they require no more than generic computer structures to be executed, and merely represent selecting a type of data (e.g., the received medical or object data) to be manipulated, an attempt to generally link the identified abstract idea to a particular technological environment (i.e., a computer system) or a field of use (i.e., healthcare), and/or mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Therefore claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3, 7, 9, 11, 13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0299766 to Friedlander et al (hereinafter Friedlander) in view of US 2019/0087544 to Peterson.
Regarding claim 11, Friedlander discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith ([0290] discloses that the invention can take the form of a computer program product that is a tangible medium as further discussed in [0291]), the program instructions executable by a processor to cause the processor to perform a method ([0292] further discloses that a data processing system includes a processor for executing program code, e.g., that discussed in [0291]) comprising: 
receiving, by a processor, medical data associated with a user (Fig. 17 discloses that the system receives patient data; [0184] discloses that the system of Fig. 17 is a data processing system; [0060] further discloses that patient data may include vital signs and laboratory test results, interpreted as medical data associated with the user. See also Fig. 27A/B & [0278] -[0279].); 
identifying, by the processor, a medical condition of the user based on the medical data (Fig. 17 & [0185] disclose that the system establishes which cohort the patient belongs in according to parameter which include medical conditions and then as disclosed in [0187] the system outputs the result, interpreted as outputting the medical condition; [0106] further discloses the system receives patient data and outputs an identified medical condition that the patient suffers from. See also Fig. 27A/B & [0278] and [0281].); 
receiving object data of a plurality of objects in a vicinity of the user ([0288] discloses receiving data indicating inventories of available medical and other supplies. [0179] further discloses that the system takes into account medical resources at a local level, i.e., in a vicinity of a user. [0234] discloses that resource data, i.e., object data, is received “via phone, email, or other voice, text, or data recognition system.”); 
comparing the plurality of objects to medical tools in a medical database ([0232] discloses that “enabling resources” are stored in a database and further that enabling resources may be medical equipment, interpreted as medical tools, to perform a procedure; [0234] discloses that the availability of resources is determined automatically or based on the input received, e.g., the above discussed object data received via the data recognition system); 
identifying a subset of objects of the plurality of objects that match to respective medical tools within the medical database ([0223] discloses that an optimization routine is performed to identify resources. [0228] further discloses that among a set of elements A, interpreted as the plurality of objects, the optimal solution to a problem based on the constraints and requirements is output/identified, i.e., a subset of objects of the plurality of objects are identified, e.g., [0232] identifies cameras and medical equipment, both interpreted as being medical tools, as being required to perform a procedure which are stored in a database); 
identifying a medical procedure utilizing at least one object of the subset of objects to address the medical condition ([0222] discloses performing an optimization routine that makes selections only based on resources that are available; [0284] discloses determining an optimized treatment plan based on the constraints, interpreted as the available resources as discussed further in [0288]: the recommended aid to be provided is based on the available medical and other supplies); and 
transmitting a recommendation that the medical procedure should be used to address the medical condition using the at least one object (Fig. 27A/B & [0283] disclose providing a recommendation to a user from the system, interpreted as including transmitting from the system to the user, regarding how to respond to the medical condition, e.g., by providing aid to sick or injured persons based on the inventories of medical/other supplies (objects) available, i.e., recommending a medical procedure, as further disclosed in [0288]).

Friedlander does not specifically disclose analyzing the object data to determine an identity and characteristics of each object of the plurality of objects; and 
comparing the plurality of objects to medical tools in a medical database using the characteristics within the object data.

Peterson teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to: analyze object data to determine an identity and characteristics of each object of the plurality of objects ([0047] teaches identifying and quantifying items, i.e., a plurality of objects, such as instruments as further explained in [0051] is performed by an optical head mounted display scanning and recording items in a field of view and identifying the items based on a visual profile/characteristics of the items. See also generally [0086]-[0087] & [0089]); and 
compare the plurality of objects to medical tools in a medical database using the characteristics within the object data ([0047] teaches verifying the identified items against an equipment list; [0051] teaches the identification is performed by the digital twin based on visual profile/characteristics of the scanned object; [0149] discloses the digital twin utilizes a database and [0062] discloses that the digital twin includes models of surgical instruments, i.e., models of instruments are stored in the database. See also generally [0086]-[0087] & [0089]) to improve tracking of instruments and improve patient health outcomes. See Peterson [0056] & [0168].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition disclosed by Friedlander which includes utilizing a data recognition system to receive object data to incorporate the analyzing the object data to determine an identity and characteristics of each object of the plurality of objects; and comparing the plurality of objects to medical tools in a medical database using the characteristics within the object data as taught by Peterson in order to improve tracking of instruments and improve patient health outcomes, e.g., see Peterson [0056] & [0168], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 1 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

Claim 7 recites substantially similar limitations as those already addressed in claim 11, and, as such, is rejected for substantially the same reasons as given above.

([0165] discloses that a cohort is identified by a set of characteristics. As discussed above in claim 11, Fig. 17 & [0185] disclose that the system establishes which cohort the patient belongs in according to parameter which include medical conditions and outputs the matched medical condition of the patient based on the received patient data. Therefore, Friedlander is interpreted as identifying a medical condition based on a number of matching characteristics between the medical condition and a known medical condition.).

Claim 3 recites substantially similar limitations as those already addressed in claim 13, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 18, depending on claim 11, Friedlander further discloses wherein a determination is made that the medical procedure requires at least one additional medical tool (Fig. 27B & [0282]-[0283] teach that in step 2720 discloses that a determination is made that the previously determined resources, which as discussed above in claim 11 includes medical tools, are unavailable. In response to this the optimization process is rerun and a new set of alternative optimized resources are determined which is interpreted as disclose at least one additional medical tool as being required), wherein the method performed by the processor further comprises: prompting the user to provide additional object data ([0278] discloses that the disclosure of Fig. 21 can be incorporated into the method of Figs 27A/B; Fig. 21 & [0234] disclose providing object data via manual input it would be obvious that this manual input would be in response to the user prompted to enter information as discussed in [0209]); receiving the additional object data; matching objects within the additional object data to medical tools within a medical database; and determining, based on the matching, that the medical procedure can be completed using at least one object within the additional object data ([0222] discloses that the optimization process of Fig. 21 which includes iteratively determining/verifying availability of objects and then running an optimization function based on the available objects to determine a procedure that can be completed with the available equipment, e.g., every six minutes or in response to a determination that not all of the resources are available, i.e., step 2720 of Fig. 27B, which is interpreted as disclosing receiving additional object data, matching objects from the additional data to medical tools, and determining the medical procedure as discussed above in claim 11. See Figs. 21 & 27A/B and [0222], [0223], [0232], [0234], [0283], [0284], [0288] as referenced above.).

Claim 9 recites substantially similar limitations as those already addressed in claim 18, and, as such, is rejected for substantially the same reasons as given above.

Regarding claim 20, depending on claim 11, Friedlander further discloses wherein the program instructions are downloaded to the computer readable storage medium from a distributed data processing system ([0047] discloses that server 104, interpreted as a distributed data processing system, provides boot files, operating system images, and applications to client devices, e.g., 110; [0053] discloses that applications/programs are located on storage devices of server 104 or client device 110; [0278] discloses that the method of Fig. 27A/B, i.e., the method of receiving patient data and providing a recommended procedure is a program application; [0290] discloses that the invention can take the form of a computer program product that is a tangible medium as further discussed in [0291]), [0292] further discloses that a data processing system includes a processor for executing program code, e.g., that discussed in [0291])).

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of US 2019/0392953 to Steuer et al (hereinafter Steuer).
Regarding claim 12, depending on claim 11 which is disclosed by the modified combination of Friedlander/Peterson, Friedlander further discloses wherein the medical condition is identified using a machine learning algorithm built using training data of the medical condition (As discussed above in claim 11, Fig. 17 & [0185] disclose that the system establishes which cohort the patient belongs in according to parameter which include medical conditions and outputs the matched medical condition of the patient based on the received patient data. [0167] discloses that this is performed via clustering which as discussed further in [0069] is a neural clustering data mining algorithm utilizing machine learning, see [0062], that is trained using sample data, see [0067]-[0068]).
The modified combination of Friedlander/Peterson does not specifically disclose medical condition is identified using a supervised machine learning algorithm built using training data of pre-classified images of the medical condition.
Steuer teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for a medical condition to be identified using a supervised machine learning algorithm built using training data of pre-classified images of the medical condition ([0125]-[0126] teaches utilizing a supervised machine learning algorithm to train an algorithm to identify a medical condition, e.g., skin lesion, based doctor confirmed diagnosis images. See generally claim 1.) to take advantage of databases containing images of identified medical conditions and machine learning to diagnose medical conditions. See Steuer [0006].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition disclosed by the modified combination of Friedlander/Peterson to incorporate for a medical condition to be identified using a supervised machine learning algorithm built using training data of pre-classified images of the medical condition as taught by Steuer in order to take advantage of databases containing images of identified medical conditions and machine learning to diagnose medical conditions, e.g., see Steuer [0006], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 2 recites substantially similar limitations as those already addressed in claim 12, and, as such, is rejected for substantially the same reasons as given above.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of Hossain et al , "Real-time Surgical Tools Recognition in Total Knee Arthroplasty Using Deep Neural Networks", 2018 Joint 7th International Conference on Informatics, Electronics & Vision (ICIEV) and 2018 2nd International Conference on Imaging, Vision & Pattern Recognition (icIVPR), 25-29 June 2018, pages 470-474.

Hossain teaches that it was old and well known in the art of healthcare/object identification, before the effective filing date of the claimed invention, for the identity of each object is determined using a region-based convolutional neural network (p. 470 – I. Introduction: ¶3 teaches utilizing region based convolutional neural network to identify surgical tools) to improve object identification precision. See Hossain p. 470 Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art of Hossain before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition including identifying objects to be used in the medical procedure disclosed by the modified combination of Friedlander/Peterson to incorporate for the identity of each object is determined using a region-based convolutional neural network as taught by Hossain in order to improve object identification precision, e.g., see Hossain p. 470 Abstract, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 4 recites substantially similar limitations as those already addressed in claim 14, and, as such, is rejected for substantially the same reasons as given above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of Hossain and further in view of Nicolas Maillot, “Ontology Based Object Learning and Recognition,” Interface homme-machine [cs.HC], Université Nice Sophia Antipolis, 2005 ⟨tel-00327542⟩ (hereinafter Maillot).
Regarding claim 15, depending on claim 14, the modified combination of Friedlander/Peterson/Hossain does not disclose wherein the characteristics of each object are determined by referencing attributes within an ontology.
Maillot teaches that it was old and well known in the art of healthcare/object detection, before the effective filing date of the claimed invention, for the characteristics of each object are determined by referencing attributes within an ontology (p. 5 – Abstract teaches performing object recognition by utilizing an ontology based framework defining several visual concepts, e.g., spatial, color, texture, the visual concepts are interpreted as being attributes within an ontology. See generally Chapter 4.) to efficiently characterize elements in an image. See Maillot p. 56 – 4.4.4: Conclusion.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare/object detection before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition including identifying objects to be used in the medical procedure disclosed by the modified combination of Friedlander/Peterson/Hossain to incorporate for the characteristics of each object are determined by referencing attributes within an ontology as taught by Maillot in order to efficiently characterize elements in an image, e.g., see Maillot p. 56 – 4.4.4: Conclusion, and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of Maillot.
Regarding claim 16, depending on claim 11, the modified combination of Friedlander/Peterson does not disclose wherein the subset of objects that match to respective medical tools are determined based on shared characteristics within an ontology.
Maillot teaches that it was old and well known in the art of healthcare/object detection, before the effective filing date of the claimed invention, to perform object recognition, i.e., matching object data to medical tools, based on shared characteristics within an ontology (p. 5 – Abstract teaches performing object recognition by utilizing an ontology based framework defining several visual concepts, e.g., spatial, color, texture, the visual concepts are interpreted as being attributes within an ontology. See generally Chapter 4.) to efficiently characterize elements in an image. See Maillot p. 56 – 4.4.4: Conclusion.
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare/object detection before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition including identifying objects, including medical tools as discussed above in claim 11, to be used in the medical procedure disclosed by the modified combination of Friedlander/Peterson to incorporate performing object recognition, i.e., matching object data to medical tools, based on shared characteristics within an ontology as taught by Maillot in order to efficiently characterize elements in an image, e.g., see Maillot p. 56 – 4.4.4: Conclusion, and because doing so could be 

Claim 6 recites substantially similar limitations as those already addressed in claim 16, and, as such, is rejected for substantially the same reasons as given above.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of US 2010/0017225 to Oakley et al (hereinafter Oakley).
Regarding claim 17, depending on claim 11, the modified combination of Friedlander/Peterson does not disclose wherein the medical procedure is identified by parsing keywords describing the medical condition within the medical database.
Oakley teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, to identify a medical procedure by parsing keywords describing the medical condition within the medical database ([0081] teaches generating a treatment report, including treatment plans, i.e., a procedure, see [0139], based on keywords in a physician’s diagnosis which are stored in the digital library, which is a medical database see [0046]) to enable other physicians to benefit from previous results. See Oakley [0050].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition disclosed by the modified combination of Friedlander/Peterson to incorporate identifying a medical procedure by parsing keywords 

Claim 8 recites substantially similar limitations as those already addressed in claim 17, and, as such, is rejected for substantially the same reasons as given above.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedlander in view of Peterson and further in view of US 2018/0042681 to Jagga.
Regarding claim 19, depending on claim 11, the modified combination of Friedlander/Peterson does not further disclose wherein the recommendation is transmitted within a formatted document, wherein the formatted document includes images of medical tools superimposing objects that match to respective medical tools, wherein the formatted document further includes step-by-step instructions for carrying out the medical procedure.

Jagga teaches that it was old and well known in the art of healthcare, before the effective filing date of the claimed invention, for the recommendation is transmitted within a formatted document, wherein the formatted document includes images of medical tools superimposing objects that match to respective medical tools, wherein the formatted document further includes step-by-step instructions for carrying out the medical procedure (Fig. 7 & [0071] teaches a user interface for aiding a physician in conducting a surgery procedure which as depicted in Fig. 7 is a formatted document displayed to the user. The formatted document includes an image of the surgical tool 220, see [0069]-[0070], as well as ghost representations 600a/b which represent step by step instructions for guiding the surgeon in performing the procedure as discussed further in [0072] and [0055].) to provide more relevant information to assist doctors in improving performance and accuracy. See Jagga [0043].
Therefore, it would have been obvious to one of ordinary skill in the art of healthcare before the effective filing date of the claimed invention to modify the method of recommending a medical procedure to address a medical condition including identifying objects to be used in the medical procedure disclosed by the modified combination of Friedlander/Peterson to incorporate for the recommendation is transmitted within a formatted document, wherein the formatted document includes images of medical tools superimposing objects that match to respective medical tools, wherein the formatted document further includes step-by-step instructions for carrying out the medical procedure as taught by Jagga in order to provide more relevant information to assist doctors in improving performance and accuracy, e.g., see Jagga [0043], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 10 recites substantially similar limitations as those already addressed in claim 19, and, as such, is rejected for substantially the same reasons as given above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433. The examiner can normally be reached Monday - Friday, 8:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1   Examiner notes that the instant claims are analogous to the method of organizing human activity of MPEP 2106.04(a)(2)(II)(C)(iii) stating an example of managing personal behavior is “a mental process that a neurologist should follow when testing a patient for nervous system malfunctions, In re Meyer, 688 F.2d 789, 791-93, 215 USPQ 193, 194-96 (CCPA 1982).”